In an action to recover damages for fraud and deceit *894etc., the plaintiff appeals from an order of the Supreme Court, Nassau County, entered March 30, 1965, which denied plaintiff’s “ motion for leave to reargue ” defendant’s motion to vacate the service of the summons, previously decided in defendant’s favor (see 22 A D 2d 1018). Order affirmed, with $10 costs and disbursements. In our opinion, the plaintiff’s motion, denominated as a " motion for leave to reargue ” was, in fact, a motion for leave to renew, the denial of which is appealable (Drinkwater v. Grady, 285 App. Div. 1176). It is our further opinion, however, that the motion was properly denied on the ground that the alleged newly discovered evidence would not, in any event, have produced a different result. Brennan, Acting P. J., Hill, Babin, Hopkins and Benjamin, JJ., concur.